IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,

Plaintiff,
v.
YOSIAM MONTES-GALINDEZ, Cr. ID. No. 1810000846

Defendant.

Submitted: October 30, 2020
Decided: December 8, 2020

Upon Commissioner’s Report and Recommendation
That Defendant’s Motion for Postconviction Relief
Should Be Denied
ADOPTED
ORDER
This 8th day of December, 2020, the Court has considered the
Commissioner’s Report and Recommendation, Defendant’s Motion for
Postconviction Relief, and the relevant proceedings below. !
On October 2, 2018, Defendant Yosiam Montes-Galindez was arrested and

charged with multiple drug related offenses.?, On March 14, 2019, Defendant: (1)

entered into a Plea Agreement; (2) executed a Truth-In-Sentencing Guilty Plea

 

' Defendant did not file an objection to the Commissioner’s Report and Recommendation.
2Comm’r Report of Oct. 19, 2020, at 2.
Form; and (3) participated in a Plea Colloquy with the Court.? A Spanish speaking
interpreter assisted the Court with each action.* On November 25, 2019, Defendant
filed a timely motion for postconviction relief.2 The motion was assigned to a
Superior Court Commissioner pursuant to 10 Del. C. § 512(b) and Superior Court
Criminal Procedure Rule 62.

In his motion, Defendant raises two arguments which the Court will address
in turn. Defendant’s first argument is that his due process rights were violated when
he was sentenced under a Drug Dealing statute that referenced marijuana, even

though he was accused of dealing heroin.°

A defendant is barred from raising
arguments in a postconviction proceeding that could have been raised previously.’
Any ground for relief is waived if not raised at the appropriate time.’ Further, “[i]t
is well-settled that a knowing and voluntary guilty plea waives a defendant's right to
challenge any errors occurring before the entry of the plea, even those of
constitutional dimensions.”’ Defendant is barred from challenging the application

of the drug dealing statute because he failed to raise the issue prior to entering his

guilty plea. This is true even though his argument is based on his constitutional due

 

3 Td.

4 Td. at Exhibit C.

SDI. 11.

6 Id.

7 Super. Ct. Crim. R. 61(3)(3).

8 Id.

° Mack v. State, 2019 WL 7342514, at *2 (Del.) (citing Scarborough v. State, 2015 WL 4606519,
at *3 (Del.)).
process right because Defendant entered his guilty plea knowingly and voluntarily.
Thus, Defendant’s first argument for postconviction relief fails.

Defendant’s second argument is that his Trial Counsel was ineffective. To
support his claim, Defendant raises the following issues: (1) that Trial Counsel had
counseling meetings without an interpreter present, which left Defendant unable to
understand the terms and conditions of his plea;'° and (2) that Trial Counsel advised
him to accept a plea that could result in deportation.'! In order to succeed on a claim
of ineffective assistance of counsel, a defendant must show that counsel’s
performance was deficient, ie., that it fell below “an objective standard of
reasonableness,” and that counsel’s deficient performance prejudiced the
defendant.'? After careful analysis, the Commissioner found that Defendant was
unable to meet his burden.'? The Court agrees.

Contrary to Defendant’s contentions, the record shows that a Spanish
speaking interpreter was present when Defendant entered his plea.'* Additionally,
an interpreter was present during meetings between Defendant and Trial Counsel.!°

Trial Counsel stated that Defendant’s Truth-In-Sentencing Form was “read to him

 

‘© Comm’r Report at 5.

MDT 11.

!2 Strickland v. Washington, 466 U.S. 668, 687-88 (1984).
'3 Comm’r Report at 4-8.

4 DIL 6.

'S Plea Transcript at 6.
line by line by the court certified Spanish speaking interpreter.”'® During the Plea
Hearing, Defendant told the Court that a Spanish speaking interpreter assisted him
when he reviewed the Plea Agreement and Truth-In-Sentencing forms.'” It appears
Defendant was provided with the assistance necessary to understand the terms of his
plea.

Finally, Defendant cannot deny that he was aware his guilty plea may have an
effect on his immigration status. As the Commissioner summarized, the Plea
Transcript shows that “Defendant understood ‘anything with respect to immigration,
if there is any issue, is on his own accord,’ and the felony conviction would likely
affect his citizenship.”!® If nothing else, Defendant should have been aware the plea
may affect his status when an ICE agent was present at a meeting to discuss the case
with Defendant, Trial Counsel, the State, and a Spanish speaking interpreter.”

The Court holds that the Commissioner’s Report and Recommendation dated
October 19, 2020 should be adopted for the reasons set forth therein. The
Commissioner’s findings are not clearly erroneous, are not contrary to law, and are

not an abuse of discretion.”°

 

16 Td. at 7.

'7 Comm’r Report at 6.

18 Td.

19 Td.

20 Super. Ct. Crim. R. 62(a)(4)(iv).
THEREFORE, after a careful de novo review of the record in this action, the
Court hereby adopts the Commissioner’s Report and Recommendation in its
entirety. Defendant’s Motion for Postconviction Relief is hereby DENIED.

IT IS SO ORDERED.

    

 

The H6norable Mary M. Johnston